COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 THOMAS LEONARD,                                 §               No. 08-14-00139-CR

                        Appellant,               §                  Appeal from the

 v.                                              §                120th District Court

 THE STATE OF TEXAS,                             §             of El Paso County, Texas

                        State.                   §               (TC# 20110D02415)

                                              §
                                            ORDER

       Pending before the Court is Appellant’s motion to abate the appeal for the trial court to

conduct a hearing on Appellant’s motion to disqualify Judge Maria Salas-Mendoza because

Judge Stephen Ables denied the motion without conducting an evidentiary hearing. Appellant

cites TEX.R.APP.P. 44.4 in support of his motion. In order for Rule 44.4 to apply, a court of

appeals must first determine, upon hearing the case on the merits, that error exists. Appellant has

not, however, filed his brief and the case has not been submitted for a decision on the merits.

The Court will consider this issue if raised by Appellant in his brief on the merits, but we will not

address it by motion.

       In this same motion, Appellant also moves to disqualify Judge Peter Peca, Judge Susan

Larsen, and Judge Ables on the ground they deprived Appellant of counsel at a critical stage.

Appellant cites no authority, and we are aware of none, permitting him to file, in the court of

                                                 1
appeals, a motion to disqualify a trial judge for an alleged error committed during the trial of the

case on appeal. For these reasons, the motion is DENIED.

       IT IS SO ORDERED this 22nd day of April, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                                 2